Citation Nr: 1402660	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Regional Office (RO).  It was remanded for additional development by the Board in October 2013, and has now been returned for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge in June 2013.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that a sensorineural hearing loss disability was caused by a disease or injury in service.


CONCLUSION OF LAW

Hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

Service connection

The Veteran contends that he developed bilateral hearing loss as a result of exposure to loud noise during his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    


For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, a July 2011 VA audiogram establishes that the Veteran has a hearing loss disability.  The examiner noted the type of hearing loss was sensorineural.

Through written statements and testimony presented at his June 2013 hearing, the Veteran demonstrated that he was exposed to loud noise from rifles, generators, and atomic blasts in service, so noise exposure is conceded.  The Veteran testified that this was without hearing protection.  The Veteran also testified that noise exposure after service was with hearing protection, and not as loud as the generator noise that he was exposed to in service.  In correspondence and at his hearing he indicated that he had a long history of hearing difficulties since service.  He testified that he had trouble hearing his wife even early in their marriage more than 50 years ago.  The Board finds that the Veteran's testimony about his hearing loss is credible.

While in a June 2011 VA examination report and a November 2013 addendum a VA examiner opined that the Veteran's hearing loss was less likely than not related  to service, she based her conclusion in part on the assumption that the Veteran's hearing loss occurred only 20 years ago.  The Veteran has adamantly asserted that this is incorrect; he began receiving treatment 20 years ago but had difficulty hearing long before that.  Since the Board finds that the examiner's conclusions were based on an incorrect factual premise, they are of limited probative value.  The Board finds the lay evidence presented by the Veteran about the continuity of his symptoms since service to be more probative.  Thus, resolving all doubt in favor of the Veteran, the Board finds that a hearing loss disability was incurred in service.


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


